 

BOARD OF DIRECTORS AGREEMENT

 

This Board of Directors Agreement (“Agreement”) made as of March 7, 2012 by and
between Apollo Medical Holdings, Inc., with its principal place of business at
700 N. Brand Blvd, Suite 450, Glendale, California, 91203 (“ApolloMed”) and Gary
Augusta, with an address of 25682 Rolling Hills Rd., Laguna Hills, CA 92653,
(the “Director”) provides for director services, according to the following
terms and conditions:

 

I.      Services Provided

 

ApolloMed agrees to engage the Director to serve as a member of the Board of
Directors of ApolloMed and to provide those services required of a director
under ApolloMed’s Certificate of Incorporation and Bylaws, as both may be
amended from time, to time (“Articles and Bylaws”) and under the General
Corporation Law of Delaware, the federal securities laws and other state and
federal laws and regulations, as applicable.

 

II.      Nature of Relationship

 

The Director is an independent contractor and will not be deemed an employee of
ApolloMed for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise.  The Director shall not enter into
any agreement or incur any obligations on ApolloMed’s behalf.

 

ApolloMed will supply, at no cost to the Director:  periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under ApolloMed’s
Articles and Bylaws or the charter of any committee of the board on which the
Director serves and any other materials which may, by mutual agreement, be
necessary for performing the services requested under this Agreement.

 

III.      Director’s Warranties

 

The Director warrants that no other party has exclusive rights to his services
in the specific areas in which ApolloMed is conducting business and that the
Director is in no way compromising any rights or trust between any other party
and the Director or creating a conflict of interest as a result of his
participation on the Board of Directors of ApolloMed.  The Director also
warrants that so long as the Director serves on the board of the directors of
ApolloMed, the Director will not enter into another agreement that will create a
conflict of interest with this Agreement.  The Director further warrants that he
will comply with all applicable state and federal laws and regulations, as
applicable, including Sections 10 and 16 of the Securities and Exchange Act of
1934.

 

Throughout the term of this Agreement, the Director agrees he will not, without
obtaining ApolloMed’s prior written consent, directly or indirectly engage or
prepare to engage in any activity in competition with any ApolloMed business or
product, including products in the development stage, accept employment or
provide services to (including service as a member of a board of directors), or
establish a business in competition with ApolloMed.

 

IV.      Compensation

 

A.  Cash Fee

 

During the term of this Agreement, ApolloMed shall pay the Director a
nonrefundable fee of $1,000 per board of director meeting in consideration for
the Director providing the services described in Section I which shall
compensate him for all time spent preparing for, travelling to (if applicable)
and attending board of director meetings; provided, however, that if any board
meetings or duties require out-of-town travel time, such additional travel time
may be billed at the rate set forth in subparagraph C of Section IV below.  This
cash fee may be revised by action of ApolloMed’s Board of Directors from time to
time.  Such revision shall be effective as of the date specified in the
resolution for payments not yet earned and need not be documented by an
amendment to this Agreement.

 

1

 

 

B.    Equity Compensation

 

Purchase of Shares.  Mr. Augusta hereby purchases, and the Corporation hereby
sells to Mr. Augusta, 400,000 shares of Common Stock (the “Purchased Shares”) at
a purchase price of $0.001 per share (the “Purchase Price”).  Concurrently with
the execution of this Agreement, Mr. Augusta shall pay the Purchase Price for
the Purchased Shares in cash.

 

Restricted Securities.  Mr. Augusta hereby confirms that he has been informed
that the Purchased Shares are restricted securities under the Securities Act of
1933 (the “1933 Act”) and may not be resold or transferred unless the Purchased
Shares are first registered under the federal securities laws or unless an
exemption from such registration is available.  Accordingly, Mr. Augusta hereby
acknowledges that he is prepared to hold the Purchased Shares for an indefinite
period and that Mr. Augusta is aware that Rule 144 of the Securities and
Exchange Commission issued under the 1933 Act is not presently available to
exempt the sale of the Purchased Shares from the registration requirements of
the 1933 Act.  Prior to his acquisition of the Purchased Shares, Mr. Augusta
acquired sufficient information about the Corporation to reach an informed
knowledgeable decision to acquire the Purchased Shares.  Mr. Augusta has such
knowledge and experience in financial and business matters as to make Mr.
Augusta capable of utilizing said information to evaluate the risks of the
prospective investment and to make an informed investment decision.  Mr. Augusta
is able to bear the economic risk of Mr. Augusta’s investment in the Purchased
Stock.

 

Disposition of Shares.  Mr. Augusta hereby agrees that he shall make no
disposition of the Purchased Shares (other than a permitted transfer as
described below) unless and until he shall have notified the Corporation of the
proposed disposition and, if requested by the Corporation, Mr. Augusta shall
have provided the Corporation an opinion of counsel in form and substance
satisfactory to the Corporation, that (i) the proposed disposition does not
require registration of the Purchased Shares under the 1933 Act or (ii) all
appropriate action necessary for compliance with the registration requirements
of the 1933 Act or of any exemption from registration available under the 1933
Act (including Rule 144) has been taken.

 

The Corporation shall not be required (i) to transfer on its books any Purchased
Shares that have been sold or transferred in violation of the provisions of this
section or (ii) to treat as the owner of the Purchased Shares, or otherwise to
accord voting or dividend rights to, any transferee to whom the Purchased Shares
have been transferred in contravention of the Directors Agreement, including
this Amendment.

 

Restrictive Legends.  In order to reflect the restrictions on disposition of the
Purchased Shares, the stock certificates for the Purchased Shares will be
endorsed with restrictive legends, including one or both of the following
legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE SHARES MAY NOT BE SOLD OR
OFFERED FOR SALE IN THE ABSENCE OF (I) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SHARES UNDER SUCH ACT, OR (II) AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT REGISTRATION UNDER SUCH ACT IS NOT REQUIRED WITH RESPECT TO
SUCH SALE OR OFFER.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A CERTAIN BOARD OF DIRECTORS AGREEMENT, AS AMENDED, INCLUDING A
REPURCHASE RIGHT, AND SUCH AGREEMENT IS ON FILE AT THE CORPORTATION’S PRINCIPAL
OFFICE AND MAY BE INSPECTED DURING NORMAL BUSINESS HOURS.”

 

2

 

 

If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.

 

Mr. Augusta Rights.  Until such time as the Corporation actually exercises its
Repurchase Rights under this Amendment, Mr. Augusta (or any successor in
interest) shall have all the rights of a shareholder (including voting and
dividend rights) with respect to the Purchased Shares, subject, however, to the
transfer restrictions set forth below.

 

Section 83(b) Election.  Mr. Augusta understands that under Section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”), the difference between
the Purchase Price paid for the Purchased Shares and their fair market value on
the date any forfeiture restrictions applicable to such shares lapse will be
reportable as ordinary income at that time.  For this purpose, the term
“forfeiture restrictions” includes the right of the Corporation to repurchase
the Purchased Shares pursuant to its Repurchase Right under this Amendment.  Mr.
Augusta understands that he may elect to be taxed at the time the Purchased
Shares are acquired hereunder to the extent the fair market value of the
Purchased Shares exceeds the Purchase Price rather than when and as such
Purchased Shares cease to be subject to such forfeiture restrictions, by filing
an election under Section 83(b) of the Code with the I.R.S. within thirty (30)
days after the date of purchase hereunder.  If the fair market value of the
Purchased Shares at the date of purchase equals (or is less than) the Purchase
Price paid (and thus no tax is payable), the election must be made to avoid
adverse tax consequences in the future.  The form for making this election is
attached as Exhibit C hereto.  Mr. Augusta understands that failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by Mr. Augusta (in the event the fair market value of the
Purchased Shares increases after the date of purchase) as the forfeiture
restrictions lapse.  MR. AUGUSTA IS URGED TO SEEK ADVICE FROM HIS TAX ADVISOR AS
TO WHETHER OR NOT TO MAKE A SECTION 83(b) ELECTION AND THE RAMIFICATIONS OF
MAKING SUCH AN ELECTION.  IN PROVIDING THE FORM ATTACHED AS EXHIBIT A, THE
COMPANY MAKES NO REPRESENTATIONS AS TO WHETHER THE SECTION 83(b) ELECTION SHOULD
BE MADE BY EMPLOYEE.  MR. AUGUSTA ACKNOWLEDGES THAT IT IS HIS SOLE
RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF HE REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON HIS BEHALF.

 

Transfer Restrictions.  Mr. Augusta shall not transfer, assign, encumber, or
otherwise dispose of any of the Purchased Shares that are subject to the
Corporation’s Repurchase Right.  Such restrictions on transfer, however, shall
not be applicable to a transfer of title to the Purchased Shares effected
pursuant to Mr. Augusta’s will or the laws of intestate succession provided that
the transferee, as a condition precedent to the validity of such transfer,
acknowledges in writing to the Corporation that such transferee is bound by the
provisions of this Amendment and that the transferred shares are subject to the
Corporation’s Repurchase Right granted hereunder, to the same extent such shares
would be so subject if retained by Mr. Augusta.

 

Grant of Repurchase Right.  The Corporation is hereby granted the right (the
“Repurchase Right”), at any time during the sixty (60) day period following the
first date that Mr. Augusta is no longer a director of the Corporation (the
“Repurchase Date”), to elect to repurchase all or (at the discretion of the
Corporation) any portion of the Purchased Shares in which Mr. Augusta has not
acquired a vested interest in accordance with the vesting provisions set forth
below (such shares to be hereinafter called the “Unvested Shares”) at a purchase
price of $.001 per share.

 

Exercise of the Repurchase Right.  The Repurchase Right shall be exercisable by
written notice delivered to Mr. Augusta prior to the expiration of the sixty
(60) day period following the Repurchase Date.  The notice shall indicate the
number of Unvested Shares to be repurchased and the date on which the repurchase
is to be effected, such date to be not more than thirty (30) days after the date
of notice.  The Corporation shall, concurrently with the receipt of such stock
certificates from Mr. Augusta, pay to Mr. Augusta in cash or cash equivalents,
an amount equal to the Purchase Price with respect to the Unvested Shares that
are to be repurchased.

 

3

 

 

Vesting of Purchased Shares; Termination of the Repurchase
Right.  Notwithstanding any other provision in this Agreement to the contrary,
the Corporation’s Repurchase Right shall terminate, and the Purchased Shares
shall become fully vested, with respect to 400,000/36 of the Purchased Shares on
the last day of each month (each, a “Vesting Date”), starting on January 1, 2012
and ending on December 31, 2014, provided that Mr. Augusta continuously serves
as director through that Vesting Date.  If any installment includes a fraction
of a share, the fraction shall be carried forward and added to subsequent
installments. The Repurchase Right shall terminate with respect to any Unvested
Shares for which it is not exercised within 60 days of the Repurchase Date.

 

Additional Shares or Substituted Securities.  In the event of any stock
dividend, stock split, recapitalization or other change affecting the
Corporation’s outstanding common stock as a class effected without receipt of
consideration, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) which is
by reason of any such transaction distributed with respect to the Purchased
Shares shall be immediately subject to the Repurchase Right, but only to the
extent the Purchased Shares are at the time covered by such right.  Appropriate
adjustments to reflect the distribution of such securities or property shall be
made to the number of Purchased Shares subject to the Repurchase Right hereunder
and to the price per share to be paid upon the exercise of the Repurchase Right
in order to reflect the effect of any such transaction upon the Corporation’s
capital structure; provided, however, that the aggregate purchase price to be
paid by the Corporation pursuant to the Repurchase Right shall remain the same.

 

Cancellation of Shares.  If the Corporation (or its assignees) shall make
available, at the time and place and in the amount and form provided in this
Amendment, the consideration for the Purchased Shares to be repurchased in
accordance with the provisions of this Agreement, then from and after such time,
the person from whom such shares are to be repurchased shall no longer have any
rights as a holder of such shares (other than the right to receive payment of
such consideration in accordance with this Amendment), and such shares shall be
deemed purchased in accordance with the applicable provisions hereof and the
Corporation (or its assignees) shall be deemed the owner and holder of such
shares, whether or not the certificates therefor have been delivered as required
by this Amendment.

 

Repurchase Obligation .  Upon the termination of this Agreement, for any reason
or for no reason, and regardless of the party who initiated the termination, any
Shares which ApolloMed is not yet obligated to release from Escrow (“Repurchased
Shares”) shall be repurchased by the Company at a price of $0.0001 per
Repurchased Share (the “Repurchase Per Share Price”).  ApolloMed shall remit its
check to the Director within 10 business days following such termination in the
full amount of the Repurchase Per Share Price multiplied by the number of
Repurchased Shares.  For example, if there were 100,000 Shares remaining in
Escrow upon the termination of this Agreement, ApolloMed would repurchase the
100,000 Shares by remitting its check to the Director in the amount of 100,000 x
$0.001 = $100.00.

 

C.    Additional Payments

 

To the extent services described in Section I require out-of-town trips, such
additional travel time may be charged at the rate of $1,200 per day or prorated
portion thereof.   This rate may be revised by action of ApolloMed’s Board of
Directors from time to time for payments not yet earned.  Such revision shall be
effective as of the date specified in the resolution and need not be documented
by an amendment to this Agreement.

 

D.    Payment

 

Cash fees shall be made quarterly in cash in advance on the first day of each
accounting quarter.  Additional payments shall be made in arrears.  No invoices
need be submitted by the Director for payment of the cash fee.  Invoices for
additional payments under subparagraph C of Section IV, above, shall be
submitted by the Director. Such invoices must be approved by ApolloMed’s Chief
Executive Officer as to form and completeness.

 

4

 

 

E.    Expenses

 

ApolloMed will reimburse the Director for reasonable expenses approved in
advance, such approval not to be unreasonably withheld.  Invoices for expenses,
with receipts attached, shall be submitted. Such invoices must be approved by
ApolloMed’s Chief Executive Officer as to form and completeness.

 

V.      Indemnification and Insurance

 

ApolloMed will execute an indemnification agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B (the
“Indemnification Agreement”).  In addition, so long as ApolloMed’s
indemnification obligations exist under the Indemnification Agreement, ApolloMed
shall provide the Director with directors and officers liability insurance
coverage in the amounts specified in the Indemnification Agreement.

 

VI.      Term of Agreement

 

This Agreement shall be in effect from the date hereof through the last date of
the Director’s current term as a member of ApolloMed’s Board of Directors.  This
Agreement shall be automatically renewed on the date of the Director’s
reelection as a member of ApolloMed’s Board of Director’s for the period of such
new term unless the Board of Directors determines not to renew this Agreement.  
Any amendment to this Agreement must be approved by a written action of
ApolloMed’s Board of Directors.  Amendments to Section IV Compensation hereof do
not require the Director’s consent to be effective.

 

VII.      Termination

 

This Agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the ApolloMed Board of Directors.

 

In the event of any termination of this Agreement, the Director agrees to return
or destroy any materials transferred to the Director under this Agreement except
as may be necessary to fulfill any outstanding obligations hereunder.  The
Director agrees that ApolloMed has the right of injunctive relief to enforce
this provision.

 

ApolloMed’s and the Director’s continuing obligations hereunder in the event of
such termination shall be subject to the terms of Section XIV hereof.

 

VIII.      Limitation of Liability

 

Under no circumstances shall ApolloMed be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to ApolloMed which are materially different
from any to those made in writing by ApolloMed.

 

Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this Agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.

 

5

 

 

IX.      Confidentiality

 

The Director agrees to sign and abide by ApolloMed’s Director Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.

 

X.      Resolution of Dispute

 

Any dispute regarding the agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of California, the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.

 

XI.      Sole Agreement

 

This Agreement (including agreements executed in substantially in the form of
the exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and may not be added to, modified, or waived,
in whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 

XII.      Assignment

 

This Agreement and all of the provisions hereof shall be binding upon and insure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

XIII.      Notices

 

Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above or the numbers set forth below:

 

The Director: Gary Augusta     ApolloMed: 700 N. Brand Blvd, Suite 450  
Glendale, CA  91203   Tel: 818-396-8050   Fax: 818-844-3888

 

Any such notice shall be deemed given when received and notice given by
registered mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.

 

XIV.      Survival of Obligations

 

Notwithstanding the expiration of termination of this Agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, ApolloMed’s obligation to make any fees and
expense payments required pursuant to Section IV and/or ApolloMed’s
indemnification and insurance obligations set forth in Section V hereof) or
which thereafter might accrue in respect of any act or omission of such party
prior to such expiration or termination.

 

6

 

 

XV.      Attorneys’ Fees

 

If any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of a dispute, breach or default in connection with any of
the provisions hereof, the successful or prevailing party (including a party
successful or prevailing in defense) shall be entitled to recover its actual
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.

 

XV.      Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

Director:   Apollo Medical Holdings, Inc.       Signature:  /s/ GARY AUGUSTA  
Signature: /s/ WARREN HOSSEINION       Print Name: Gary Augusta   Print Name:
Warren Hosseinion,M.D.           Title: CEO

 

7

 

 

EXHIBIT PROPRIETARY INFORMATION AGREEMENT

 

THIS BOARD OF DIRECTORS PROPRIETARY INFORMATION AGREEMENT (“Agreement”) is made
and entered into this 22nd day of March, 2012 by and between APOLLO MEDICAL
HOLDINGS, INC., a Delaware corporation (“ApolloMed”), and Gary Augusta (the
“Director”).

 

RECITALS

 

WHEREAS, the Director has been elected to serve on the Board of Directors of
ApolloMed;

 

WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by ApolloMed to the Director in connection with the
Director serving on ApolloMed’s Board of Directors;

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertaking, the parties agree as follows:

 

AGREEMENT

 

1.       Subject to the limitations set forth in Paragraph 2, all information
disclosed by ApolloMed to the Director shall be deemed to be "Proprietary
Information".  In particular, Proprietary Information shall be deemed to include
any information, process, technique, algorithm, program, design, drawing,
formula or test data relating to any research project, work in process, future
development, engineering, manufacturing, marketing, servicing, financing or
personnel matter relating to ApolloMed, its present or future products, sales,
suppliers, customers, employees, investors, or business, whether or oral,
written, graphic or electronic form.

 

2.       The term "Proprietary Information" shall not be deemed to include the
following information: (i) information which is now, or hereafter becomes,
through no breach of this Agreement on the part of the Director, generally known
or available to the public; (ii) is known by the Director at the time of
receiving such information; (iii) is hereafter furnished to the Director by a
third party, as a matter of right and without restriction on disclosure; or (iv)
is the subject of a written permission to disclose provided by ApolloMed.

 

3.       The Director shall maintain in trust and confidence and not disclose to
any third party or use for any unauthorized purpose any Proprietary Information
received from ApolloMed.  The Director may use such Proprietary Information only
to the extent required to accomplish the purposes of his position as a Director
of ApolloMed.  The Director shall not use Proprietary Information for any
purpose or in any manner which would constitute a violation of any laws or
regulations, including without limitation the export control laws of the United
States.  No other rights of licenses to trademarks, inventions, copyrights, or
patents are implied or granted under this Agreement.

 

4.       Proprietary Information supplied shall not be reproduced in any form
except as required to accomplish the intent of this Agreement.

 

5.       The Director represents and warrants that he shall protect the
Proprietary Information received with at least the same degree of care used to
protect his own Proprietary Information from unauthorized use or disclosure.

 

6.       All Proprietary Information (including all copies thereof) shall remain
in the property of ApolloMed, and shall be returned to ApolloMed (or destroyed)
after the Director's need for it has expired, or upon request of ApolloMed, and
in any event, upon the termination of that certain Board of Directors Agreement,
of even date herewith, between ApolloMed and the Director (the “Director
Agreement”).

 

8

 

 

7.       Notwithstanding any other provision of this Agreement, disclosure of
Proprietary Information shall not be precluded if such disclosure:

 

(a)   is in response to a valid order of a court or other governmental body of
the United States or any political subdivision thereof; provided, however, that
the Director shall first have given ApolloMed notice of the Director’s receipt
of such order and ApolloMed shall have had an opportunity to obtain a protective
order requiring that the Proprietary Information so disclosed be used only for
the purpose for which the order was issued;

 

(b)   is otherwise required by law; or

 

(c)   is otherwise necessary to establish rights or enforce obligations under
this Agreement, but only to the extent that any such disclosure is necessary.

 

8.       Subject to the terms of this Paragraph, this Agreement shall continue
in full force and effect during the term of the Director Agreement. This
Agreement may be terminated at any time upon thirty (30) days written notice to
the other party.  The termination of this Agreement shall not relieve the
Director of the obligations imposed by Paragraphs 3, 4, 5 and 11 of this
Agreement with respect to Proprietary information disclosed prior to the
effective date of such termination and the provisions of these Paragraphs shall
survive the termination of this Agreement for a period of eighteen (18) months
from the date of such termination.

 

9.     This Agreement shall be governed by the laws of the State of California
as those laws are applied to contracts entered into and to be performed entirely
in California by California residents.

 

10.      This Agreement contains the final, complete and exclusive agreement of
the parties relative to the subject matter hereof and may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.

 

11.      Each party hereby acknowledges and agrees that in the event of any
breach of this Agreement by the Director, including, without limitation, an
actual or threatened disclosure of Proprietary Information without the prior
express written consent of ApolloMed, ApolloMed will suffer an irreparable
injury, such that no remedy at law will afford it adequate protection against,
or appropriate compensation for, such injury.  Accordingly, each party hereby
agrees that ApolloMed shall be entitled to specific performance of the
Director's obligations under this Agreement, as well as such further injunctive
relief as may be granted by a court of competent jurisdiction.

 

Director:   Apollo Medical Holdings, Inc.       Signature:  /s/ GARY AUGUSTA  
Signature: /s/ WARREN HOSSEINION       Print Name: Gary Augusta   Print
Name:Warren Hosseinion,M.D.           Title: CEO

 

9

 

 

EXHIBIT B

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of March 22, 2012, by and
among APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Company”) and
the indemnitees listed on the signature pages hereto (individually, as
“Indemnitee” and, collectively, the “Indemnitees”).

 

RECITALS

 

A.        The Company and Indemnitees recognize the continued difficulty in
obtaining liability insurance for its directors, officers, employees,
stockholders, controlling persons, agents and fiduciaries, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.

 

B.         The Company and Indemnitees further recognize the substantial
increase in corporate litigation in general, which subjects directors, officers,
employees, controlling persons, stockholders, agents and fiduciaries to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.

 

C.         The Indemnitees do not regard the current protection available as
adequate under the present circumstances, and Indemnitees and other directors,
officers, employees, stockholders, controlling persons, agents and fiduciaries
of the Company may not be willing to serve in such capacities without additional
protection.

 

D.         The Company (i) desires to attract and retain highly qualified
individuals and entities, such as Indemnitees, to serve the Company and, in
part, in order to induce each Indemnitee to be involved with the Company and
(ii) wishes to provide for the indemnification and advancing of expenses to each
Indemnitee to the maximum extent permitted by law.

 

E.          In view of the considerations set forth above, the Company desires
that each Indemnitee be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, the Company and each Indemnitee hereby agree as follows:

 

10

 

 

1.       Indemnification

 

a.      Indemnification of Expenses. The Company shall indemnify and hold
harmless each Indemnitee (including its respective directors, officers,
partners, former partners, members, former members, employees, agents and
spouse, as applicable) and each person who controls any of them or who may be
liable within the meaning of Section 15 of the Securities Act of 1933, as
amended (the “Securities Act”), or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), to the fullest extent permitted by law if
such Indemnitee was or is or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in,
any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, or any hearing, inquiry or investigation that such
Indemnitee believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part or in whole out of) any event or occurrence related to the fact
that Indemnitee is or was or may be deemed a director, officer, stockholder,
employee, controlling person, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was or may be deemed to be serving at the
request of the Company as a director, officer, stockholder, employee,
controlling person, agent or fiduciary of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, or by
reason of any action or inaction on the part of such Indemnitee while serving in
such capacity including, without limitation, any and all losses, claims,
damages, expenses and liabilities, joint or several (including any
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit, proceeding or any claim
asserted) under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise or which relate directly
or indirectly to the registration, purchase, sale or ownership of any securities
of the Company or to any fiduciary obligation owed with respect thereto or as a
direct or indirect result of any Claim made by any stockholder of the Company
against an Indemnitee and arising out of or related to any round of financing of
the Company (including but not limited to Claims regarding non-participation, or
non-pro rata participation, in such round by such stockholder), or made by a
third party against an Indemnitee based on any misstatement or omission of a
material fact by the Company in violation of any duty of disclosure imposed on
the Company by federal or state securities or common laws (hereinafter an
“Indemnification Event”) against any and all expenses (including attorneys’ fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending a witness in or participating in (including on appeal),
or preparing to defend, be a witness in or participate in, any such action,
suit, proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties and amounts paid in settlement (if,
and only if, such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of such Claim and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement (collectively, hereinafter
“Expenses”), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses. Such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than ten (10) days after written demand by the Indemnitee therefor is
presented to the Company.

 

b.      Reviewing Party. Notwithstanding the foregoing, (i) the obligations of
the Company under Section 1(a) shall be subject to the condition that the
Reviewing Party (as described in Section 10(e) hereof) shall not have determined
(in a written opinion, in any case in which the Independent Legal Counsel
referred to in Section 1(e) hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) each Indemnitee
acknowledges and agrees that the obligation of the Company to make an advance
payment of Expenses to Indemnitee pursuant to Section 2(a) (an “Expense
Advance”) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon. If there
has not been a Change in Control (as defined in Section 10(c) hereof), the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control (other than a Change in Control which has been
approved by a majority of the Company’s Board of Directors who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 1(e) hereof. If there has been
no determination by the Reviewing Party or if the Reviewing Party determines
that Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

 

11

 

 

c.      Contribution. If the indemnification provided for in Section 1(a) above
for any reason is held by a court of competent jurisdiction to be unavailable to
an Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying such Indemnitee
thereunder, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, expenses or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Indemnitee, or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company and the Indemnitee in connection with the
action or inaction which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. In
connection with the registration of the Company’s securities, the relative
benefits received by the Company and the Indemnitee shall be deemed to be in the
same respective proportions that the net proceeds from the offering (before
deducting expenses) received by the Company and the Indemnitee, in each case as
set forth in the table on the cover page of the applicable prospectus, bear to
the aggregate public offering price of the securities so offered. The relative
fault of the Company and the Indemnitee shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Indemnitee and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with the registration of the Company’s securities, in
no event shall Indemnitee be required to contribute any amount under this
Section 1(c) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages or liabilities indemnified against equal to the
proportion of the total securities sold under such registration statement which
is being sold by such Indemnitee or (ii) the proceeds received by such
Indemnitee from its sale of securities under such registration statement. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not found guilty of such fraudulent misrepresentation.

 

d.      Survival Regardless of Investigation. The indemnification and
contribution provided for in this Section 1 will remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnitee or any
officer, director, employee, agent or controlling person of the Indemnitee.

 

e.      Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses under this
Agreement or any other agreement or under the Company’s Certificate of
Incorporation, as amended (the “Certificate”), or Bylaws as now or hereafter in
effect, Independent Legal Counsel (as defined in Section 10(d) hereof) shall be
selected by the Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to abide by such opinion and to pay the reasonable fees of the
Independent Legal Counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

f.       Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 1(a) hereof or in the defense of any claim,
issue or matter therein, each Indemnitee shall be indemnified against all
Expenses incurred by such Indemnitee in connection herewith.

 

12

 

 

2.       Expenses; Indemnification Procedure.

 

a.      Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than fifteen (15)
days after written demand by such Indemnitee therefor to the Company.

 

b.      Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
notice as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the Chief Executive Officer of the Company at the
address shown on the signature page of this Agreement (or such other address as
the Company shall designate in writing to Indemnitee).

 

c.      No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

 

d.      Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
written notice of the commencement of such Claim to the insurers in accordance
with the procedures set forth in each of the policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such action, suit,
proceeding, inquiry or investigation in accordance with the terms of such
policies.

 

e.      Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim, with counsel reasonably approved by the
applicable Indemnitee, upon the delivery to such Indemnitee of written notice of
its election to do so. After delivery of such notice, approval of such counsel
by the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to such Indemnitee under this Agreement for any fees of
counsel subsequently incurred by such Indemnitee with respect to the same Claim;
provided that, (i) the Indemnitee shall have the right to employ such
Indemnitee’s counsel in any such Claim at the Indemnitee’s expense; (ii) the
Indemnitee shall have the right to employ its own counsel in connection with any
such proceeding, at the expense of the Company, if such counsel serves in a
review, observer, advice and counseling capacity and does not otherwise
materially control or participate in the defense of such proceeding; and (iii)
if (A) the employment of counsel by the Indemnitee has been previously
authorized by the Company, (B) such Indemnitee shall have reasonably concluded
that there is a conflict of interest between the Company and such Indemnitee in
the conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

 

13

 

 

3.       Additional Indemnification Rights; Nonexclusivity.

 

a.       Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement or any other agreement, the
Certificate, the Company’s Bylaws or by statute. In the event of any change
after the date of this Agreement in any applicable law, statute or rule which
expands the right of a Delaware corporation to indemnify a member of its Board
of Directors or an officer, stockholder, employee, controlling person, agent or
fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder except as set forth in Section 8(a) hereof.

 

b.      Nonexclusivity. Notwithstanding anything in this Agreement, the
indemnification provided by this Agreement shall be in addition to any rights to
which Indemnitee may be entitled under the Certificate, the Company’s Bylaws,
any agreement, any vote of stockholders or disinterested directors, the laws of
the State of Delaware, or otherwise. Notwithstanding anything in this Agreement,
the indemnification provided under this Agreement shall continue as to each
Indemnitee for any action such Indemnitee took or did not take while serving in
an indemnified capacity even though the Indemnitee may have ceased to serve in
such capacity and such indemnification shall inure to the benefit of each
Indemnitee from and after Indemnitee’s first day of service as a director with
the Company or affiliation with a director from and after the date such director
commences services as a director with the Company.

 

4.       No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against any
Indemnitee to the extent such Indemnitee has otherwise actually received payment
(under any insurance policy, Certificate, Bylaws or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

5.       Partial Indemnification. If any Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for any portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which such Indemnitee is entitled.

 

6.       Mutual Acknowledgement. The Company and each Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, controlling
persons, agents or fiduciaries under this Agreement or otherwise.

 

7.       Liability Insurance. During any period of time any Indemnitee is
entitled to indemnification rights under this Agreement, the Company shall
maintain liability insurance applicable to directors, officers, employees,
control persons, agents or fiduciaries, each Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
such Indemnitee is a director, or of the Company’s officers, if such Indemnitee
is not a director of the Company but is an officer; or of the Company’s key
employees, controlling persons, agents or fiduciaries, if such Indemnitee is not
an officer or director but is a key employee, agent, control person, or
fiduciary. Said liability insurance shall provide coverage amounts of no less
than those specified in Schedule A attached hereto and be held with an insurance
carrier which is the Board of Directors of the Company believes is of financial
sound condition.

 

8.       Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

a.      Claims Under Section 16(b). To indemnify any Indemnitee for expenses and
the payment of profits arising from the purchase and sale by such Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar
successor statute;

 

b.      Unlawful Indemnification. To indemnify an Indemnitee if a final decision
by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful;

 

c.      Fraud. To indemnify an Indemnitee if a final decision by a court having
jurisdiction in the matter shall determine that the Indemnitee has committed
fraud on the Company; or

 

14

 

 

d.      Insurance. To indemnify any Indemnitee for which payment is actually and
fully made to Indemnitee under a valid and collectible insurance policy.

 

9.       Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against any
Indemnitee, any Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of five (5) years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
shall be extinguished and deemed released unless asserted by the timely filing
of a legal action within such five (5) year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

10.     Construction of Certain Phrases.

 

a.      For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was or may be deemed a director,
officer, employee, agent, control person, or fiduciary of such constituent
corporation, or is or was or may be deemed to be serving at the request of such
constituent corporation as a director, officer, employee, control person, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, each Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as each Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

b.      For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on any Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if any Indemnitee acted in good faith and in a manner
such Indemnitee reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan, such Indemnitee shall be deemed
to have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

c.      For purposes of this Agreement a “Change in Control” shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or (B)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Exchange
Act), directly or indirectly, of securities of the Company representing more
than 30% of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least two-thirds (2/3) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of transactions) all or substantially all of the Company’s assets.

 

15

 

 

d.      For purposes of this Agreement, “Independent Legal Counsel” shall mean
an attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(e) hereof, who shall not have otherwise performed services for the
Company or any Indemnitee within the last three (3) years (other than with
respect to matters concerning the right of any Indemnitee under this Agreement,
or of other indemnitees under similar indemnity agreements).

 

e.       For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which Indemnitee is
seeking indemnification, or Independent Legal Counsel.

 

f.       For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

11.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

12.         Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to each Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether any Indemnitee continues to serve as a director, officer,
employee, agent, controlling person, or fiduciary of the Company or of any other
enterprise, including subsidiaries of the Company, at the Company’s request.

 

13.         Attorneys’ Fees. In the event that any action is instituted by an
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, any Indemnitee shall be entitled to be paid all Expenses incurred by
such Indemnitee with respect to such action if such Indemnitee is ultimately
successful in such action. In the event of an action instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, the Indemnitee shall be entitled to be paid Expenses
incurred by such Indemnitee in defense of such action (including costs and
expenses incurred with respect to Indemnitee counterclaims and cross-claims made
in such action), and shall be entitled to the advancement of Expenses with
respect to such action, in each case only to the extent that such Indemnitee is
ultimately successful in such action.

 

14.         Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if deliverable by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
each Indemnitee’s address as set forth beneath the Indemnitee’s signature to
this Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party hereto.

 

16

 

 

15.         Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this Agreement
(including, without limitations, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

16.         Choice of Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

17.         Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

18.         Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by the parties to be bound thereby. Notice of same shall be provided to
all parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

 

19.         Corporate Authority. The Board of Directors of the Company and its
stockholders in accordance with Delaware law have approved the terms of this
Agreement.

 

(Remainder of page intentionally left blank)

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

    APOLLO MEDICAL HOLDINGS, INC.,     a Delaware corporation           By: /s/
WARREN HOSSEINION, M.D.          Warren Hosseinion, M.D. CEO            
“Indemnitees”           /s/ GARY AUGUSTA     Gary Augusta

 

18

 

 

Exhibit C

 

ELECTION UNDER SECTION 83(b) OF

THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1. The name, address and social security number of the undersigned:

 

Name: Gary Augusta

Address:                                                                            

                                                                                                                

Social Security No.
                                                                                

 

2. Description of property with respect to which the election is being made:

 

    400,000 shares of common stock of Apollo Medical Holdings, Inc. (the
“Company”).

 

3. The date on which the property was transferred is               .

 

4. The taxable year to which this election relates is calendar year
              .

 

5. Nature of restrictions to which the property is subject:

 

The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

 

6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $               per share, for a
total of $               .

 

7. The amount paid by taxpayer for the property was nothing.

 

8. A copy of this statement has been furnished to the Company.

 

Dated:

 

          Taxpayer’s Signature                 Taxpayer’s Spouse’s Signature

 

19

 

 

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

 

A.           You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Date of Award of your Restricted Stock.

 

B.           At the same time you file the election form with the IRS, you must
also give a copy of the election form to the Secretary of the Company.

 

C.           You must file another copy of the election form with your federal
income tax return (generally, Form 1040) when it is filed for the taxable year
in which the stock is transferred to you. It is suggested that a copy also be
attached to your state income tax return.

 



20

 